DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The amendment filed 06/01/2022 has been entered. Claims 1, 13, 18, 22, 29, and 36 have been amended. Claims 14, 19, and 37 have been cancelled. Claims 1-11, 13, 15-18, 20-36, and 38-49  remain pending in the application. 
    
                                                  Response to Arguments

Claim Rejections - 35 USC § 103
Regarding newly amended claims 1, 13, 18, 22, 29, and 36 reciting “"wherein the visual representation of at least one of the continuous protection, the daily snapshot, the weekly snapshot, the monthly snapshot, the quarterly snapshot, or the manually captured snapshot has a legend that is different from the visual representation of other ones of the continuous protection, the daily snapshot, the weekly snapshot, the monthly snapshot, the quarterly snapshot, or the manually captured snapshot.",  Applicant argues that “Tran-Kiem appears to be entirely silent as to a legend, much less a legend indicating a level of protection. The other cited references do not appear to cure the deficiencies of Tran-Kiem.”.
Examiner agrees with Applicant’s arguments. In response, Examiner relies on a new combination of references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-11, 13, 15-18, 20- 22, 29, 36, 38-41, 43-45 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2016/0077923) in view of Du (US 2019/0155936) in further view of (https://secure.backupassist.com/support/en/backupassist/manage/calendar.htm, hereinafter BackupAssist)          


   Regarding claim 1, ZHANG discloses: A method comprising: defining a protection schedule for a source database in a database management system, the protection schedule defining a frequency of capturing snapshots and a frequency of capturing transactional logs; capturing a plurality of snapshots and a plurality of transactional logs based upon the frequency of capturing snapshots and the frequency of capturing transactional logs, respectively; (ZHANG [0046] FIG. 6 depicts a user interface for configuring a single SLA protecting a database with an associated log on different schedule. The user interface 600 includes facility to add new policy for the SLA template using button 602. A Snapshot policy of dbSnap of 601 as an example, it has a name field 603, with a priority level 604.This Snapshot policy states that a database backup will run every day 605 with exception setting 606 and operating window start time 607 and end time 608. The backup will run every 24 hours specified by 609, and the backup image is retained for number of day specified by 610… Selection list Enable Database Log Backup 612 can enable the integrated log backup with database (referred to herein as LogSmart ); the RPO field 613 specifies log backup runs every 30 minutes when database log backup is enabled. For example, using SLA template in FIG. 6, both database and log backup can be retained for 7 days. This SLA can result in 48 number of log backups; [0050] When the backup type is Database, at step 903 host agent 102 takes a full backup of the database for first time backup, this backup is followed by snapshot of this backup at step 904.)  
 receiving a request for creating a cloned database from the source database, 
(ZHANG [0059] In case of point-in-time recovery is requested, step 1006 recovers the database until the point-in-time specified using the log backup presented to the database host; Fig. 11 “Point-in-Time Clone parameter inputs 1103”, “Clone a to Point-in-Time database using composite backup 1105”; [0066] When a clone of the database is required, step 1105 can use the clone parameters to clone a new database and perform point-in-time recovery on the target host.) 

retrieving a snapshot from the plurality of snapshots and a transactional log from the plurality of transactional logs from the date that is selected in response to the request; (ZHANG  [0044], line 18- A common scenario for restore this database to a point-in-time is to restore the database data files to database server 401 from the database backup 402 by locating the nearest database backup 404 before the point-in time; then find all log backups 405 in log backup stream 403 up to the one containing point-in-time required for the recovery; [0062] A backup image is selected for cloning based on point-in-time requirement in step 1101 by looking at the backup time and log recovery range of the backup image. A point-in-time requirement can include the time where production database needs a clone; Fig. 11 “Composite backup of database and log images are mounted to database host 1104”; [0007], e.g. line 26- a second identifier is assigned to the log backup and to second associated snapshot, the second identifier including a second composite backup identifier) 
 and creating the cloned database by combining the transactional log and the snapshot. (ZHANG  [0024] FIG. 11 illustrates a workflow of instance mounting composite database and log backup for point-in-time clone or branching, according to some embodiments; Fig. 11 “Composite backup of database and log images are mounted to database host 1104”, “Clone a to Point-in-Time database using composite backup 1105”; [0007], e.g. line 26- a second identifier is assigned to the log backup and to second associated snapshot, the second identifier including a second composite backup identifier; [0062] A backup image is selected for cloning based on point-in-time requirement in step 1101 by looking at the backup time and log recovery range of the backup image. A point-in-time requirement can include the time where production database needs a clone;)
   However ZHANG does not clearly disclose:
in a database management system of a hyperconverged infrastructure system; wherein the request comprises selection of a date from a series of dates, and wherein at least some dates of the series of dates provide a visual representation, and wherein the visual representation indicates whether a respective date of the at least some dates has continuous protection or protection based on a daily snapshot, a weekly snapshot, a monthly snapshot, a quarterly snapshot, or a manually captured snapshot, wherein the visual representation of at least one of the continuous protection, the daily snapshot, the weekly snapshot, the monthly snapshot, the quarterly snapshot, or the manually captured snapshot has a legend that is different from the visual representation of other ones of the continuous protection, the daily snapshot, the weekly snapshot, the monthly snapshot, the quarterly snapshot, or the manually captured snapshot; 
   However Du discloses:
in a database management system of a hyperconverged infrastructure system  (Du, [0033]  platform 102 can utilize a different hypervisor, such as System Center Virtual Machine Manager (SCVMM) for virtual machine management, and in a third example implementation, Nutanix hyper-converged appliances can be utilized in Rubrik platform 102 for identifying historical snapshots for VMs. [0059] FIG. 4 shows an example "Edit SLA Domain" dialog box 400 within the user interface for Rubrik platform 102 for customizing a VM SLA--an official commitment that prevails between service provider and client, with specific aspects of the service, including how often to take VM snapshots and how long to keep the snapshots, as agreed between the service provider and the service user.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of ZHANG with the teaching of Du to utilize hyper-converged appliances to identify historical snapshots for VMs. (Du, [0033]). 
    However ZHANG in view of Du does not clearly disclose:
wherein the request comprises selection of a date from a series of dates, and wherein at least some dates of the series of dates provide a visual representation, and wherein the visual representation indicates whether a respective date of the at least some dates has continuous protection or protection based on a daily snapshot, a weekly snapshot, a monthly snapshot, a quarterly snapshot, or a manually captured snapshot, wherein the visual representation of at least one of the continuous protection, the daily snapshot, the weekly snapshot, the monthly snapshot, the quarterly snapshot, or the manually captured snapshot has a legend that is different from the visual representation of other ones of the continuous protection, the daily snapshot, the weekly snapshot, the monthly snapshot, the quarterly snapshot, or the manually captured snapshot; 
  However BackupAssist discloses:
wherein the request comprises selection of a date from a series of dates, 
(BackupAssist in the link Backup Schedules (backupassist.com), (https://secure.backupassist.com/support/en/references/backup-schedules.htm), in section “custom scheme “ shows that scheduling could be adjusted to fit your requirements.
[AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    1078
    1791
    media_image1.png
    Greyscale
 

(Also BackupAssist  discloses in Calndar section -The Calendar section offers an easy to follow visual representation of the selected media rotation scheme… Selecting Previous or Next, allows you to cycle through the months of your rotation scheme; ‘Customize schedule’ section shows customizing the schedule of backup jobs. ) 


    PNG
    media_image2.png
    846
    960
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1001
    1204
    media_image3.png
    Greyscale


and wherein at least some dates of the series of dates provide a visual representation, and wherein the visual representation indicates whether a respective date of the at least some dates has continuous protection or protection based on a daily snapshot, a weekly snapshot, a monthly snapshot, a quarterly snapshot, or a manually captured snapshot, (BackupAssist ,‘Key Symbol’ section- Selecting the Key symbol in the top right will open a legend. The Calendar Legend demonstrates the various colors used in the calendar view to denote the different backup days you have scheduled; (Note: Examiner interprets that a “legend” is corresponding to a “visual representation”; As shown in following snapshot of BackupAssist, “Calendar Key” section is including “Backup frequency”, e.g. Daily, Weekly, Monthly, Quarterly and Yearly with corresponding colors in the calendar view. Also the calendar view shows that some dates provides calendar key which shows respective date has daily, weekly, monthly, quarterly or yearly backup ))


    PNG
    media_image3.png
    1001
    1204
    media_image3.png
    Greyscale



wherein the visual representation of at least one of the continuous protection, the daily snapshot, the weekly snapshot, the monthly snapshot, the quarterly snapshot, or the manually captured snapshot has a legend that is different from the visual representation of other ones of the continuous protection, the daily snapshot, the weekly snapshot, the monthly snapshot, the quarterly snapshot, or the manually captured snapshot; (BackupAssist ,‘Key Symbol’ section- Selecting the Key symbol in the top right will open a legend. The Calendar Legend demonstrates the various colors used in the calendar view to denote the different backup days you have scheduled; (Note: Examiner interprets that a “legend” is corresponding to a “visual representation”; As shown in following snapshot of BackupAssist, section “Calendar Key” is including “Backup frequency”, e.g. Daily, Weekly, Monthly, Quarterly and Yearly with their corresponding colors in the calendar view. Colors are different.)




    PNG
    media_image3.png
    1001
    1204
    media_image3.png
    Greyscale


   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of ZHANG in view of Du with the teaching of BackupAssist to offer an easy to follow visual representation of the selected media rotation scheme and also to help you see when and what types of backups are scheduled to occur, as well as details about each backup day in the rotation scheme. (BackupAssist, Calendar section)

   Claims 22 and 29 correspond to claim 1, and are rejected accordingly.



    Regarding claim 9, ZHANG in view of Du in further view of BackupAssist discloses all of the features with respect to claim 1 as outlined above. Claim 9 further recites: wherein the frequency of capturing transactional logs is greater than the frequency of capturing snapshots.  (ZHANG [0046] e.g. This Snapshot policy states that a database backup will run every day 605 with exception setting 606 and operating window start time 607 and end time 608. The backup will run every 24 hours specified by 609…the RPO field 613 specifies log backup runs every 30 minutes when database log backup is enabled; [0041], line 10- For example, database backup can schedule 203 runs every 24 hours to backup database data files. Transaction log backup can schedule runs every 4 hours to backup transaction logs. In this example, there would be 6 transaction log backups for every database backup. These 6 transaction log backups would depend on the database backup; [0050] When the backup type is Database, at step 903 host agent 102 takes a full backup of the database for first time backup, this backup is followed by snapshot of this backup at step 904.)

       Claims 43 and 47 correspond to claim 9, and are rejected accordingly.


     Regarding claim 10, ZHANG in view of Du in further view of BackupAssist discloses all of the features with respect to claim 1 as outlined above. Claim 10 further recites: receiving, in response to the selection of the date, selection of a first option to create the cloned database from a point in time or selection of a second option to create the cloned database from a snapshot, wherein the first option and the second option are presented in response to the selection of the date. (ZHANG [0024] FIG. 11 illustrates a workflow of instance mounting composite database and log backup for point-in-time clone or branching; [0064] Clone and point-in-time parameters are prompted to set until time in step 1103 including new database name and
new database configuration settings. [0062] A backup image is selected for cloning based on point-in-time requirement in step 1101 by looking at the backup time and log recovery range of the backup image. A point-in-time requirement can include the time where production database needs a clone ;)

  Claims 44 and 48 correspond to claim 10, and are rejected accordingly.

   Regarding claim 11, ZHANG in view of Du in further view of BackupAssist discloses all of the features with respect to claim 1 as outlined above. Claim 11 further recites:
wherein the protection schedule further defines a time of day to designate the daily snapshot, a day of week to designate the weekly snapshot, a month to designate the monthly snapshot, and a quarter to designate the quarterly snapshot .  (ZHANG [0046] FIG. 6 depicts a user interface for configuring a single SLA protecting a database with an associated log on different schedule. The user interface 600 includes facility to add new policy for the SLA template using button 602. A Snapshot policy of dbSnap of 601 as an example, it has a name field 603, with a priority level 604.This Snapshot policy states that a database backup will run every day 605 with exception setting 606 and operating window start time 607 and end time 608. The backup will run every 24 hours specified by 609, and the backup image is retained for number of day specified by 610… Selection list Enable Database Log Backup 612 can enable the integrated log backup with database (referred to herein as LogSmart ); the RPO field 613 specifies log backup runs every 30 minutes when database log backup is enabled. For example, using SLA template in FIG. 6, both database and log backup can be retained for 7 days. This SLA can result in 48 number of log backups; [0050] When the backup type is Database, at step 903 host agent 102 takes a full backup of the database for first time backup, this backup is followed by snapshot of this backup at step 904.)

    Claims 45 and 49 correspond to claim 11, and are rejected accordingly.

   Regarding claim 13, ZHANG discloses: A method comprising: receiving a request for creating a cloned database from a source database (ZHANG [0059] In case of point-in-time recovery is requested, step 1006 recovers the database until the point-in-time specified using the log backup presented to the database host; Fig. 11 “Point-in-Time Clone parameter inputs 1103”, “Clone a to Point-in-Time database using composite backup 1105”; [0066] When a clone of the database is required, step 1105 can use the clone parameters to clone a new database and perform point-in-time recovery on the target host.) 
 retrieving an available snapshot corresponding to the selected date; (ZHANG  fig. 9 “Database backup image snapshoted 904”; [0062] A backup image is selected for cloning based on point-in-time requirement in step 1101 by looking at the backup time and log recovery range of the backup image. A point-in-time requirement can include the time where production database needs a clone;) 
 and creating the cloned database from the available snapshot.   (ZHANG  [0024] FIG. 11 illustrates a workflow of instance mounting composite database and log backup for point-in-time clone or branching, according to some embodiments; fig. 9 “Database backup image snapshoted 904”; [0062] A backup image is selected for cloning based on point-in-time requirement in step 1101 by looking at the backup time and log recovery range of the backup image. A point-in-time requirement can include the time where production database needs a clone;) 
    However ZHANG does not clearly disclose: 
in a hyperconverged infrastructure system, wherein the request comprises selection of a date from a series of dates, and wherein at least some dates of the series of dates provide a visual representation, and wherein the visual representation indicates whether a respective date of the at least some dates has continuous protection or protection based on a daily snapshot, a weekly snapshot, a monthly snapshot, a quarterly snapshot, or a manually captured snapshot, wherein the visual representation of at least one of the continuous protection, the daily snapshot, the weekly snapshot, the monthly snapshot, the quarterly snapshot, or the manually captured snapshot has a legend that is different from the visual representation of other ones of the continuous protection, the daily snapshot, the weekly snapshot, the monthly snapshot, the quarterly snapshot, or the manually captured snapshot;
    However Du discloses:
in a hyperconverged infrastructure system,
(Du, [0033]  platform 102 can utilize a different hypervisor, such as System Center Virtual Machine Manager (SCVMM) for virtual machine management, and in a third example implementation, Nutanix hyper-converged appliances can be utilized in Rubrik platform 102 for identifying historical snapshots for VMs. [0059] FIG. 4 shows an example "Edit SLA Domain" dialog box 400 within the user interface for Rubrik platform 102 for customizing a VM SLA--an official commitment that prevails between service provider and client, with specific aspects of the service, including how often to take VM snapshots and how long to keep the snapshots, as agreed between the service provider and the service user.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of ZHANG with the teaching of Du to utilize hyper-converged appliances to identify historical snapshots for VMs. (Du, [0033]). 
   However ZHANG in view of Du does not clearly disclose: 
 wherein the request comprises selection of a date from a series of dates, and wherein at least some dates of the series of dates provide a visual representation, and wherein the visual representation indicates whether a respective date of the at least some dates has continuous protection or protection based on a daily snapshot, a weekly snapshot, a monthly snapshot, a quarterly snapshot, or a manually captured snapshot, wherein the visual representation of at least one of the continuous protection, the daily snapshot, the weekly snapshot, the monthly snapshot, the quarterly snapshot, or the manually captured snapshot has a legend that is different from the visual representation of other ones of the continuous protection, the daily snapshot, the weekly snapshot, the monthly snapshot, the quarterly snapshot, or the manually captured snapshot;
   However BackupAssist discloses:
wherein the request comprises selection of a date from a series of dates,
(BackupAssist in the link Backup Schedules (backupassist.com), (https://secure.backupassist.com/support/en/references/backup-schedules.htm), in section “custom scheme “ shows that scheduling could be adjusted to fit your requirements.
[AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    1078
    1791
    media_image1.png
    Greyscale
 

(Also BackupAssist  discloses in Calndar section -The Calendar section offers an easy to follow visual representation of the selected media rotation scheme… Selecting Previous or Next, allows you to cycle through the months of your rotation scheme; ‘Customize schedule’ section shows customizing the schedule of backup jobs. ) 


    PNG
    media_image2.png
    846
    960
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1001
    1204
    media_image3.png
    Greyscale


and wherein at least some dates of the series of dates provide a visual representation, and wherein the visual representation indicates whether a respective date of the at least some dates has continuous protection or protection based on a daily snapshot, a weekly snapshot, a monthly snapshot, a quarterly snapshot, or a manually captured snapshot, (BackupAssist ,‘Key Symbol’ section- Selecting the Key symbol in the top right will open a legend. The Calendar Legend demonstrates the various colors used in the calendar view to denote the different backup days you have scheduled; (Note: Examiner interprets that a “legend” is corresponding to a “visual representation”; As shown in following snapshot of BackupAssist, “Calendar Key” section is including “Backup frequency”, e.g. Daily, Weekly, Monthly, Quarterly and Yearly with corresponding colors in the calendar view. Also the calendar view shows that some dates provides calendar key which shows respective date has daily, weekly, monthly, quarterly or yearly backup ))


    PNG
    media_image3.png
    1001
    1204
    media_image3.png
    Greyscale







wherein the visual representation of at least one of the continuous protection, the daily snapshot, the weekly snapshot, the monthly snapshot, the quarterly snapshot, or the manually captured snapshot has a legend that is different from the visual representation of other ones of the continuous protection, the daily snapshot, the weekly snapshot, the monthly snapshot, the quarterly snapshot, or the manually captured snapshot; (BackupAssist ,‘Key Symbol’ section- Selecting the Key symbol in the top right will open a legend. The Calendar Legend demonstrates the various colors used in the calendar view to denote the different backup days you have scheduled; (Note: Examiner interprets that a “legend” is corresponding to a “visual representation”; As shown in following snapshot of BackupAssist, section “Calendar Key” is including “Backup frequency”, e.g. Daily, Weekly, Monthly, Quarterly and Yearly with their corresponding colors in the calendar view. Colors are different.)




    PNG
    media_image3.png
    1001
    1204
    media_image3.png
    Greyscale


   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of ZHANG in view of Du with the teaching of BackupAssist to offer an easy to follow visual representation of the selected media rotation scheme and also to help you see when and what types of backups are scheduled to occur, as well as details about each backup day in the rotation scheme. (BackupAssist, Calendar section)

      Claims 18 and 36 correspond to claim 13, and are rejected accordingly.

    Regarding claim 15, ZHANG in view of Du in further view of BackupAssist discloses all of the features with respect to claim 13 as outlined above. ZHANG in view of Du does not clearly disclose:  wherein each of the first legend, the second legend, the third legend, the fourth legend, the fifth legend, and the sixth legend is a color coded legend. 
     However BackupAssist discloses:
wherein each of the first legend, the second legend, the third legend, the fourth legend, the fifth legend, and the sixth legend is a color coded legend.    (BackupAssist ,‘Key Symbol’ section- Selecting the Key symbol in the top right will open a legend. The Calendar Legend demonstrates the various colors used in the calendar view to denote the different backup days you have scheduled; (Note: As shown in following snapshot of BackupAssist, section “Calendar Key” is including “Backup frequency”, e.g. Daily, Weekly, Monthly, Quarterly and Yearly with their corresponding colors in the calendar view.)

    PNG
    media_image3.png
    1001
    1204
    media_image3.png
    Greyscale


       Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of ZHANG in view of Du with the teaching of BackupAssist to offer an easy to follow visual representation of the selected media rotation scheme and also to help you see when and what types of backups are scheduled to occur, as well as details about each backup day in the rotation scheme. (BackupAssist, Calendar section)


     Claims 20 and 38 correspond to claim 15, and are rejected accordingly.


    Regarding claim 16, ZHANG in view of Du in further view of BackupAssist discloses all of the features with respect to claim 13 as outlined above. ZHANG discloses: presenting a time scale upon receiving the selected date for enabling selection of a point in time (ZHANG Fig. 6, items 607 and 608 are corresponding to “time scale”)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

for creating the cloned database; (ZHANG  [0024] FIG. 11 illustrates a workflow of instance mounting composite database and log backup for point-in-time clone or branching, according to some embodiments; fig. 9 “Database backup image snapshoted 904”; [0062] A backup image is selected for cloning based on point-in-time requirement in step 1101 by looking at the backup time and log recovery range of the backup image. A point-in-time requirement can include the time where production database needs a clone;) 
receiving the selection of the point in time from the time scale; (ZHANG Fig. 6, items 607 and 608 are corresponding to “time scale”)
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

and retrieving the available snapshot and a transactional log corresponding to the selection of the point in time for creating the cloned database.  (ZHANG [0059] In case of point-in-time recovery is requested, step 1006 recovers the database until the point-in-time specified using the log backup presented to the database host; Fig. 11 “Point-in-Time Clone parameter inputs 1103”, “Composite backup of database and log images are mounted to database host 1104” ,“Clone a to Point-in-Time database using composite backup 1105”; [0066] When a clone of the database is required, step 1105 can use the clone parameters to clone a new database and perform point-in-time recovery on the target host; [0024] FIG. 11 illustrates a workflow of instance mounting composite database and log backup for point-in-time clone or branching, according to some embodiments; [0007], e.g. line 26- a second identifier is assigned to the log backup and to second associated snapshot, the second identifier including a second composite backup identifier; fig. 9 “Database backup image snapshoted 904”; [0062] A backup image is selected for cloning based on point-in-time requirement in step 1101 by looking at the backup time and log recovery range of the backup image. A point-in-time requirement can include the time where production database needs a clone;)                 

   Claims 21 and 39 correspond to claim 16, and are rejected accordingly.


  Regarding claim 17, ZHANG in view of Du in further view of BackupAssist discloses all of the features with respect to claim 13 as outlined above. ZHANG discloses:
wherein a duration of the continuous protection and durations of protection by the daily snapshot, the weekly snapshot, the monthly snapshot, and the quarterly snapshot are defined in a Service Level Agreement selected during provisioning of the source database.  (ZHANG, [0046] FIG. 6 depicts a user interface for configuring a single SLA protecting a database with an associated log on different schedule, according to some embodiments. The user interface 600 includes facility to add new policy for the SLA template using button 602. A Snapshot policy of dbSnap of 601 as an example, it has a name field 603, with a priority level 604.This Snapshot policy states that a database backup will run every day 605 with exception setting 606 and operating window start time 607 and end time 608. The backup will run every 24 hours specified by 609, and the backup image is retained for number of day specified by 610… line 18- For example, using SLA template in FIG. 6, both database and log backup can be retained for 7 days;)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale




 However ZHANG in view of Du in further view of BackupAssist does not clearly discloses:
a Service Level Agreement selected during provisioning of the source database .
  However TEKADE discloses:
a Service Level Agreement selected during provisioning of the source database . 
 (TEKADE, [0080] FIG. 17 is a screenshot showing a user interface for configuring a provision of a virtual database, according to some embodiments of the present disclosure. Users can specify provisioning options 1701 for provisioning a virtual database… Users can also protect the newly provisioned application by selecting Protect new application 1702 checkbox. Users can select predefined policy template 1703 and resource profile 1704 for protecting the new application. [0081] If Administrator selects 'Protect New Application' option while defining workflow; all the development work performed in the provisioned development environment is automatically saved per selected policy; [0068], line 9- Policy Templates 806 encapsulate rules or Service Level Agreements for managing lifecycle of copy data; Fig. 4 “SLA options”; Fig. 14,  )
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of ZHANG in view of Du in further view of BackupAssist with the teaching of TEKADE to allow a user to customize the provisioning of an instance of an application for any purpose. (TEKADE, [0060])

  Claims 40 and 41 correspond to claim 17, and are rejected accordingly.



Claims 2-8, 23-28, 30-35, 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2016/0077923) in view of Du (US 2019/0155936) in view of (https://secure.backupassist.com/support/en/backupassist/manage/calendar.htm, hereinafter BackupAssist) in further view of TEKADE (US 2016/0321339)

 Regarding claim 2, ZHANG in view of Du in further view of BackupAssist discloses all of the features with respect to claim 1 as outlined above. ZHANG in view of Du in further view of BackupAssist does not clearly disclose: receiving a selection of a Service Level Agreement ("SLA"), wherein the SLA and the protection schedule are defined during provisioning of the source database.  
   However TEKADE discloses: 
receiving a selection of a Service Level Agreement ("SLA"), wherein the SLA and the protection schedule are defined during provisioning of the source database.  
  ( TEKADE, [0080] FIG. 17 is a screenshot showing a user interface for configuring a provision of a virtual database, according to some embodiments of the present disclosure. Users can specify provisioning options 1701 for provisioning a virtual database… Users can also protect the newly provisioned application by selecting Protect new application 1702 checkbox. Users can select predefined policy template 1703 and resource profile 1704 for protecting the new application. [0081] If Administrator selects 'Protect New Application' option while defining workflow; all the development work performed in the provisioned development environment is automatically saved per selected policy; [0068], line 9- Policy Templates 806 encapsulate rules or Service Level Agreements for managing lifecycle of copy data; Fig. 4 “SLA options”; Fig. 14,  )
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of ZHANG in view of Du in further view of BackupAssist with the teaching of TEKADE to allow a user to customize the provisioning of an instance of an application for any purpose. (TEKADE, [0060])


    Claims 23 and 30 correspond to claim 2, and are rejected accordingly.

     Regarding claim 3, ZHANG in view of Du in further view of BackupAssist in further view of TEKADE discloses all of the features with respect to claim 2 as outlined above. Claim 3 further recites: wherein the SLA defines a protection parameter defining a number of days for which the plurality of snapshots and the plurality of transactional logs are retained.  (ZHANG, [0046] FIG. 6 depicts a user interface for configuring a single SLA protecting a database with an associated log on different schedule, according to some embodiments. The user interface 600 includes facility to add new policy for the SLA template using button 602. A Snapshot policy of dbSnap of 601 as an example, it has a name field 603, with a priority level 604.This Snapshot policy states that a database backup will run every day 605 with exception setting 606 and operating window start time 607 and end time 608. The backup will run every 24 hours specified by 609, and the backup image is retained for number of day specified by 610… Selection list Enable Database Log Backup 612 can enable the integrated log backup with database (referred to herein as LogSmart ); the RPO field 613 specifies log backup runs every 30 minutes when database log backup is enabled. For example, using SLA template in FIG. 6, both database and log backup can be retained for 7 days. This SLA can result in 48 number of log backups; [0050] When the backup type is Database, at step 903 host agent 102 takes a full backup of the database for first time backup, this backup is followed by snapshot of this backup at step 904; [0062] A backup image is selected for cloning based on point-in-time requirement in step 1101 by looking at the backup time and log recovery range of the backup image. A point-in-time requirement can include the time where production database needs a clone; Fig. 11 “Composite backup of database and log images are mounted to database host 1104”)

  
       Claims 24 and 31 correspond to claim 3, and are rejected accordingly.
   Regarding claim 4, ZHANG in view of Du in further view of BackupAssist in further view of TEKADE discloses all of the features with respect to claim 2 as outlined above.  Claim 4 further recites: receiving selection of a time of day in the protection schedule for capturing the daily snapshot; and storing the daily snapshot for a number of days defined in the SLA.  (ZHANG, [0046] FIG. 6 depicts a user interface for configuring a single SLA protecting a database with an associated log on different schedule, according to some embodiments. The user interface 600 includes facility to add new policy for the SLA template using button 602. A Snapshot policy of dbSnap of 601 as an example, it has a name field 603, with a priority level 604.This Snapshot policy states that a database backup will run every day 605 with exception setting 606 and operating window start time 607 and end time 608. The backup will run every 24 hours specified by 609, and the backup image is retained for number of day specified by 610… line 18- For example, using SLA template in FIG. 6, both database and log backup can be retained for 7 days; [0062] A backup image is selected for cloning based on point-in-time requirement in step 1101 by looking at the backup time and log recovery range of the backup image. A point-in-time requirement can include the time where production database needs a clone; Fig. 11 “Composite backup of database and log images are mounted to database host 1104”))


      Claims 25 and 32 correspond to claim 4, and are rejected accordingly.

  Regarding claim 5, ZHANG in view of Du in further view of BackupAssist in further view of TEKADE discloses all of the features with respect to claim 2 as outlined above. Claim 5 further recites:  receiving selection of a day of a week in the protection schedule for capturing the weekly snapshot; and storing the weekly snapshot for a number of weeks defined in the SLA.  (ZHANG, [0046] FIG. 6 depicts a user interface for configuring a single SLA protecting a database with an associated log on different schedule, according to some embodiments. The user interface 600 includes facility to add new policy for the SLA template using button 602. A Snapshot policy of dbSnap of 601 as an example, it has a name field 603, with a priority level 604.This Snapshot policy states that a database backup will run every day 605 with exception setting 606 and operating window start time 607 and end time 608. The backup will run every 24 hours specified by 609, and the backup image is retained for number of day specified by 610… line 18- For example, using SLA template in FIG. 6, both database and log backup can be retained for 7 days; [0062] A backup image is selected for cloning based on point-in-time requirement in step 1101 by looking at the backup time and log recovery range of the backup image. A point-in-time requirement can include the time where production database needs a clone; Fig. 11 “Composite backup of database and log images are mounted to database host 1104”))

    Claims 26 and 33 correspond to claim 5, and are rejected accordingly.


     Regarding claim 6, ZHANG in view of Du in further view of BackupAssist in further view of TEKADE discloses all of the features with respect to claim 2 as outlined above. Claim 6 further recites: receiving selection of a day of a month in the protection schedule for capturing the monthly snapshot; and storing the monthly snapshot for a number of months defined in the SLA.  (ZHANG, [0046] FIG. 6 depicts a user interface for configuring a single SLA protecting a database with an associated log on different schedule, according to some embodiments. The user interface 600 includes facility to add new policy for the SLA template using button 602. A Snapshot policy of dbSnap of 601 as an example, it has a name field 603, with a priority level 604.This Snapshot policy states that a database backup will run every day 605 with exception setting 606 and operating window start time 607 and end time 608. The backup will run every 24 hours specified by 609, and the backup image is retained for number of day specified by 610… line 18- For example, using SLA template in FIG. 6, both database and log backup can be retained for 7 days; [0062] A backup image is selected for cloning based on point-in-time requirement in step 1101 by looking at the backup time and log recovery range of the backup image. A point-in-time requirement can include the time where production database needs a clone; Fig. 11 “Composite backup of database and log images are mounted to database host 1104”)

  
      Claims 27 and 34 correspond to claim 6, and are rejected accordingly.

     Regarding claim 7, ZHANG in view of Du in further view of BackupAssist in further view of TEKADE discloses all of the features with respect to claim 2 as outlined above. Claim 7 further recites: receiving selection of a list of months in the protection schedule for capturing the quarterly snapshot; and storing the quarterly snapshot for a number of quarters defined in the SLA.  (ZHANG, [0046] FIG. 6 depicts a user interface for configuring a single SLA protecting a database with an associated log on different schedule, according to some embodiments. The user interface 600 includes facility to add new policy for the SLA template using button 602. A Snapshot policy of dbSnap of 601 as an example, it has a name field 603, with a priority level 604.This Snapshot policy states that a database backup will run every day 605 with exception setting 606 and operating window start time 607 and end time 608. The backup will run every 24 hours specified by 609, and the backup image is retained for number of day specified by 610… line 18- For example, using SLA template in FIG. 6, both database and log backup can be retained for 7 days; [0062] A backup image is selected for cloning based on point-in-time requirement in step 1101 by looking at the backup time and log recovery range of the backup image. A point-in-time requirement can include the time where production database needs a clone; Fig. 11 “Composite backup of database and log images are mounted to database host 1104”)

    
     Claims 28 and 35 correspond to claim 7, and are rejected accordingly.

     Regarding claim 8, ZHANG in view of Du in further view of BackupAssist in further view of TEKADE discloses all of the features with respect to claim 2 as outlined above. Claim 8 further recites:  receiving selection of one of a plurality of built-in levels of the SLA for the source database; and associating the selected one of the plurality of built-in levels of the SLA with the source database.  (ZHANG [0046] FIG. 6 depicts a user interface for configuring a single SLA protecting a database with an associated log on different schedule, according to some embodiments. The user interface 600 includes facility to add new policy for the SLA template using button 602.) 
  However ZHANG does not clearly disclose: 
receiving selection of one of a plurality of built-in levels of the SLA for the source database; and associating the selected one of the plurality of built-in levels of the SLA with the source database.
  However Du discloses:  
receiving selection of one of a plurality of built-in levels of the SLA for the source database; and associating the selected one of the plurality of built-in levels of the SLA with the source database. (Du, Fig. 4 shows the Gold selection of SLA; [0059] FIG. 4 shows an example "Edit SLA Domain" dialog box 400 within the user interface for Rubrik platform 102 for customizing a VM SLA-an official commitment that prevails between service provider and client, with specific aspects of the service, including how often to take VM snapshots and how long to keep the snapshots, as agreed between the service provider and the service user.) 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of ZHANG with the teaching of Du so that different SLA propagation scenarios can be implemented for other use cases (Du, [0060]) and also to customize a VM SLA. (Du, [0020]).

      
     Claims 42 and 46 correspond to claim 8, and are rejected accordingly.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166